Name: Commission Regulation (EC) No 381/2002 of 28 February 2002 derogating from Regulation (EC) No 2535/2001 as regards import licence applications for cheese from South Africa
 Type: Regulation
 Subject Matter: international trade;  Africa;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R0381Commission Regulation (EC) No 381/2002 of 28 February 2002 derogating from Regulation (EC) No 2535/2001 as regards import licence applications for cheese from South Africa Official Journal L 060 , 01/03/2002 P. 0028 - 0028Commission Regulation (EC) No 381/2002of 28 February 2002derogating from Regulation (EC) No 2535/2001 as regards import licence applications for cheese from South AfricaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Articles 26(3) and 29(1) thereof,Whereas:(1) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3) provides in particular for the breakdown of the quantities to be imported in each six-month period, the period for the submission of import licence applications and the carry-over of the remaining quantities to the following import period.(2) Applications for licences to import cheese originating in South Africa from 1 January to 30 June 2002 have been negligible owing to the uncertainty regarding the very possibility of importing cheese originating in that third country. In order to ensure compliance with the health rules, establishments in third countries producing foodstuffs for human consumption must be approved in accordance with Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products(4), as last amended by Directive 94/71/EC(5), but during the period for the submission of licence applications from 1 to 10 January 2002 there was approved no establishment producing milk products in the Republic of South Africa, which therefore made it impossible to export to the European Community.(3) As the approval procedure has been concluded, milk products originating in South Africa can now be exported to the European Community. To allow the quota to be used to the maximum and to avoid waiting for the second half of 2002 before opening the second period for the submission of applications in respect of almost the whole quota, a further period should be opened, by way of derogation from Regulation (EC) No 2535/2001, for all operators to submit cheese import licence applications covering the remaining quantity for the first half of 2002.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 11. Article 6, Article 14(1) and the second subparagraph of Article 16(2) of Regulation (EC) No 2535/2001 notwithstanding, applications for licences to import up to 2730 tonnes of cheese originating in South Africa from 1 January to 30 June 2002 may be submitted from 1 to 10 March 2002 under quota 09.4151 as referred to in Part E of Annex I to that Regulation.2. The second paragraph of Article 12 of Regulation (EC) No 2535/2001 notwithstanding, operators who have submitted import licence applications under the quota referred to in paragraph 1 during the submission period from 1 to 10 January 2002 may submit a further application under this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 268, 14.9.1992, p. 1.(5) OJ L 368, 31.12.1994, p. 33.